Title: From Benjamin Franklin to Catharine Greene, 23 January 1763
From: Franklin, Benjamin
To: Greene, Catharine


Philada. Jany. 23. 1763
I received with great Pleasure my Dear Friend’s Favour of December 20. as it inform’d me that you and yours are all well.
Mrs. Franklin admits of your Apology for dropping the Correspondence with her, and allows your Reasons to be good; but hopes when you have more Leisure it may be renew’d. She joins with me in congratulating you on your present happy Situation. She bids me say, she supposes you proceeded regularly in your Arithmetic, and that, before you got into Multiplication, you learnt Addition, in which you must often have had Occasion to say, One that I CARRY, and two, makes Three. And now I have writ this, she bids me scratch it out again. [But] I am 10th to deface my Letter, so e’en let it [stand].
I thank you for your kind Invitation. I purpose a Journey into New England in the Spring or Summer coming. I shall not fail to pay my Respects to you and Mr. Greene when I come your Way. Please to make my Compliments acceptable to him.
I have had a most agreable time of it in Europe; have in company with my Son, been in most Parts of England, Scotland, Flanders and Holland; and generally have enjoy’d a good Share of Health. If you had ask’d the rest of your Questions, I could more easily have made this Letter longer. Let me have them in your next. I think I am not much alter’d; at least my Esteem and Regard for my Katy (if I may still be permitted to call her so) is the same, and I believe will be unalterable whilst I am &c.
B Franklin
My best Respects to your good Brother and Sister Ward. My Daughter presents her Compliments. My Son is not yet arriv’d.
Mrs. Greene
